Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of this 4th day
of April 2007 (the “Effective Date”), by and between Crdentia Corp., a Delaware
corporation (“Crdentia”), John Kaiser, C. Fred Toney, Thomas F. Herman, Robert
J. Kenneth, William J. Nydam, MedCap Partners L.P. and MedCap Offshore Partners,
Ltd. (collectively, the “Crdentia Parties”), on the one hand, and iVOW, Inc.
(“iVOW”), John R. Lyon, Richard M. Gomberg, George B. DeHuff, Scott R.
Pancoast,  William K. Dugdale,  C. Glen Dugdale, C. Glen Dugdale Trust MB
Dugdale Marital Trust UA 7/19/03, Dugdale Marital Trust FBO William K. Dugdale,
C. Glen Dugdale + Joan Dugdale JT Ten, Matthew J Yaahovian Tr C.G . &  J.O.
Dugdale Charitable Remainder Trust UA 01/17/96, Beadenkopf/Dugdale Trust UA
2/10/56 FBO C. Glen Dugdale, C. Glen Dugdale Tr Beadenkopf/Dugdale Trust UA
02/10/56, William K, Dugdale Tr Beadenkopf/Dugdale Trust UA 02/10/56 and C. Glen
Dugdale Tr Martha B Dugdale Generation Skipping Trust UA 03/25/91 (collectively,
the “iVOW Parties”), on the other hand (with the Crdentia Parties and iVOW
Parties collectively referred to herein as the “Parties”).

WHEREAS, the Parties, entered into that certain Agreement and Plan of Merger
dated September 20, 2006 (collectively the “Merger Agreement”), as amended on
one occasion, pursuant to which a wholly-owned subsidiary of Crdentia was to
acquire iVOW and that certain Interim Management Agreement dated September 20,
2006 (the “Management Agreement”); and

WHEREAS, the Parties desire to resolve and settle the obligations of each of the
Parties under the Merger Agreement and the Management Agreement or obligations
(if any) assumed or incurred in connection with subsequent or related
transactions and extinguish any claims by either of the Parties; and

NOW, THEREFORE,  in satisfaction in full of all of the Parties’ obligations
under the Merger Agreement and the Management Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties hereto, the Parties agree as follows:

1.             Consideration.   Crdentia shall make the following payment in
accordance with the following provisions:

(a)           Within ten (10) business days hereof, Crdentia shall issue to
iVOW, ONE MILLION FIVE HUNDRED THOUSAND (1,500,000) shares of Common Stock (the
“Shares”), par value $0.001 per share, of Crdentia (the “Stock Consolidation”). 
In addition, Crdentia shall cause all security interests in iVow entered into
during the period commencing on the date of the Merger Agreement through the
date hereof to be released.  The releases contemplated by this Agreement shall
not be effective until the consideration contemplated by this Section 1(a) has
been paid.

1


--------------------------------------------------------------------------------


2.             Termination of Agreements.  Each of Crdentia and iVOW hereby
acknowledge and agree that as the Effective Date each of the Merger Agreement
and the Management Agreement and all rights and obligations hereunder are
terminated in their entirety.

3.             Registration Rights.  Concurrently with the execution of this
Agreement, the Parties have entered into a registration rights agreement
attached hereto as Exhibit A (the “Registration Rights Agreement”) with respect
to the shares of Common Stock that comprises the Stock Consideration.

4.             Mutual Release of Claims.

(a)           Each of the iVOW Parties hereby agrees for the benefit of each of
the Crdentia Parties, and each current and former, officer, director,
shareholder, agent, representative, affiliate, joint venturer, employee, member,
partner, attorney, heir, assign, executor, spouse, administrator, insurer,
predecessor and successor, past and present, of Crdentia Parties (each such
person being a “Released Crdentia Party” and all such persons being “Released
Crdentia Parties”), as follows.  Each of the iVOW Parties, for themselves and
for their members, partners, officers, directors, assigns, agents and
successors, past and present, hereby agree and confirm that, effective from and
after the Effective Date, they hereby acknowledge full and complete satisfaction
of, and covenants not to sue, and forever fully release and discharge each
Released Crdentia Party of, and hold each Released Crdentia Party harmless from,
any and all rights, claims, warranties, demands, debts, duties, obligations,
liabilities fixed or contingent, costs, attorneys’ fees, damages, expenses,
suits, liens, losses and causes of action (“Claims”) of any nature whatsoever
belonging to the iVOW Parties, whether known or unknown, suspected or
unsuspected, existing or potential, arising or occurring any time or period of
time on or prior to the date of the execution of this Agreement (including the
future effects of such transactions, occurrences, conditions, acts or
omissions), including, without limitation, any Claims arising under or in
connection with the Merger Agreement or the Management Agreement, the
resignation of J.H. Cohn L.L.P as iVOW’s public accounting firm or any
transactions in iVOW or Crdentia stock.  Each of the iVOW Parties acknowledge
that they may hereafter discover facts different from or in addition to those
which they now know or believe to be true with respect to all or any portion of
the Claims, and each of the iVOW Parties agrees that in such event, this release
shall nonetheless be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.  For purposes of
clarity, the Crdentia Parties hereby release the iVOW Parties in respect of any
Claim that may arise in respect of any future iVOW financings.

(b)           Each of the Crdentia Parties hereby agrees for the benefit of the
iVOW Parties, and each current and former, officer, director, shareholder,
agent, representative, affiliate, joint venturer, employee, partner, member,
attorney, heir, assign, executor, administrator, insurer, predecessor and
successor, past and present, of the iVOW Parties (each such person being a
“Released iVOW Party” and all such persons being “Released iVOW Parties”), as
follows.  Each of the Crdentia Parties, for themselves and for their

2


--------------------------------------------------------------------------------


members, partners, officers, directors, assigns, agents and successors, past and
present, hereby agree and confirm that, effective from and after the Effective
Date, they hereby acknowledge full and complete satisfaction of, and covenants
not to sue, and forever fully release and discharge each Released iVOW Party of,
and hold each belonging to the Crdentia Parties Released iVOW Party harmless
from, any and all Claims of any nature whatsoever, whether known or unknown,
suspected or unsuspected, existing or potential, arising or occurring any time
or period of time on or prior to the date of the execution of this Agreement
(including the future effects of such transactions, occurrences, conditions,
acts or omissions) .  Each of the Crdentia Parties acknowledge that they may
hereafter discover facts different from or in addition to those which they now
know or believe to be true with respect to all or any portion of the Claims, and
each of the Crdentia Parties agrees that in such event, this release shall
nonetheless be and remain effective in all respects, notwithstanding such
different or additional facts or the discovery thereof.

(c)           The undersigned understand and agree that the Claims released by
the Parties pursuant to Sections 4(a) and (b) above include not only those
Claims presently known to iVOW Parties and the Crdentia Parties but also include
all unknown or unanticipated Claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Claims as described above.  The iVOW
Parties and the Crdentia Parties understand that they may hereafter discover
facts different from what they now believe to be true, which if known, could
have materially affected this Release of Claims, but they nevertheless waive any
Claims or rights based on different or additional facts.  The iVOW Parties and
the Crdentia Parties knowingly and voluntarily waive any and all rights or
benefits that they may now have, or in the future may have, under the terms of
Section 1542 of the California Civil Code, which provides as follows:

  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

5.             No Action or Charges.  Each of the Parties acknowledges and
agrees that it has no pending lawsuit, administrative charge or complaint
against the other or any of the other releasees specified above, in any court or
with any governmental agency.  Each of the Parties also agrees that, to the
extent permitted by law, such Party will not allow any lawsuit, administrative
charge or complaint to be pursued on its behalf.  Each of the Parties further
agrees that it will not participate, cooperate or assist in any litigation
against any of the releasees set forth above in any manner, except the extent
required by law.  If either of the Parties is lawfully subpoenaed by a court in
a manner relating to the matters released above, it agrees to provide the other
Party with written notice of such a subpoena within five (5) days of receipt.

6.             No Assignment or Transfer of Claims.  Each of the Parties
represents and warrants that it has not hereto for assigned, transferred or
purported to assign or transfer to any other person or entity any rights, Claims
or causes of actions herein

3


--------------------------------------------------------------------------------


released and discharged and no other person or entity has any interest in the
matters here and released and discharged.  Furthermore, each of the Parties
shall indemnify and hold the other and all persons or entities released herein
harmless from and against any and all rights, Claims or causes of actions which
have been assigned or transferred contrary to the foregoing representations, or
in violation of all foregoing warranties, and shall hold such persons or
entities harmless from any and all loss, expense and/or liability arising
directly or indirectly out of the breach of any of the foregoing representations
or warranties.

7.             No Admission of Liability.  This Agreement is a compromise in
settlement of disputed Claims being released herein, and therefore this
Agreement does not constitute an admission of liability on behalf of either of
the Parties or any of the releasees, are an admission, direct or by implication
that either of the Parties or any of the releasees has violated any law, rule,
regulation, policy or contractual right or other obligation owed to any Party. 
Each of the Parties specifically denies all allegations of improper or unlawful
conduct.  Each of the Parties intends merely to avoid litigation.  Each of the
Parties further agrees that it shall not issue any press release or make any
public statement ascribing blame or liability for the termination of the Merger
Agreement or the termination of the Management Agreement to any of the Released
Crdentia Parties or to any of the Released iVOW Parties.  Furthermore, each of
the Parties agrees that it will not make any public statement, except as
required by law, concerning this Settlement Agreement, the termination of the
Merger Agreement, or the termination of the Management Agreement without first
obtaining the prior written approval of such public statement from the other
Party, such written approval not to be unreasonably withheld.

8.             No External or Prior Representations.  Each of the Parties
represents and warrants that such Parties are not relying, and has not relied,
on any representations or statements, verbal or written, made by any other party
or any other releasees hereto with regard to the facts involved in this
controversy in regard to any such Parties’ rights or asserted rights arising out
of alleged Claims or the execution and terms of this Agreement, except as
provided herein.  Each of the Parties has consulted with an attorney regarding
the terms of this Agreement and has entered into this Agreement freely,
willingly and without coercion or duress.

9.             Investment Representations.

(a)           This Agreement is made in reliance upon iVOW’s representation to
Crdentia, which by their acceptance hereof iVOW hereby confirms, that the Stock
Consideration to be received by iVOW will be acquired for investment for its own
account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that iVOW has no present intention of
selling, granting participation in, or otherwise distributing the same.  iVOW
also represents and warrants that it has sufficient business and financial
experience to enable it to protect its own interests in connection with the
issuance of the Stock Consideration hereunder.

(b)           iVOW is an “accredited invester” as defined in Rule 501 under the
Securities Act of 1933, as amended (the “Act”).  iVOW believes that it has
received all

4


--------------------------------------------------------------------------------


the information it considers necessary or appropriate for deciding whether to
accept the Stock Consideration.  iVOW further represents that it has had an
opportunity to ask questions and receive answers from Crdentia regarding the
business, properties, prospects and financial condition of Crdentia.

(c)           iVOW understands that the Stock Consideration it is accepting
hereunder is characterized as “restricted securities” under the federal
securities laws inasmuch as it is being acquired from Crdentia in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the Act
only in certain limited circumstances.  In this connection, iVOW represents that
it is familiar with SEC Rule 144, as presently in effect, and understand the
resale limitations imposed thereby and by the Act.  iVOW understands that the
Stock Consideration has not been registered under the Act and has not been
registered or qualified in any state in which it is offered, and thus iVOW will
not be able to resell or otherwise transfer the Stock Consideration unless it is
registered under the Act, or qualified under applicable state securities laws,
or an exemption from such registration or qualification is available.

(d)           It is understood that the certificate(s) evidencing the Stock
consideration shall bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

10.           Lock-Up.  In order to induce Crdentia to include the Shares in a
registration statement pursuant to the terms of the Registration Rights
Agreement between iVOW and Crdentia of even date herewith, iVOW hereby agrees
that subject to the limitations below, for the period commencing on the
Effective Date hereof and terminating on the date 180 days following the date
that the Securities and Exchange Commission shall declare the registration
statement which includes the Shares to be effective under the Securities Act
(such period the “Restricted Period”), iVOW shall not, without the prior written
consent of Crdentia, (1) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of Crdentia or any securities convertible into or exercisable or
exchangeable for capital stock of Crdentia (including without limitation, Common
Stock which may be deemed to be beneficially owned by iVOW in accordance with
the rules and regulations of the Securities and Exchange Commission and
securities which may be issued upon exercise of a stock option or warrant) or
(2) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of capital stock of Crdentia,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of capital

5


--------------------------------------------------------------------------------


stock or such other securities, in cash or otherwise.  In order to enable
Crdentia to enforce the aforesaid restrictions on transfer, the undersigned
hereby agrees that Crdentia may impose stock-transfer restrictions with respect
to the securities of Crdentia owned beneficially by iVOW until the end of the
Restricted Period; provided, however, that notwithstanding anything to the
contrary set forth herein, during the Restricted Period, iVOW shall be entitled
to dispose up to $375,000 of the Shares held by iVOW during each 90 day period
after the Effective Date.

11.           Binding.  This Agreement shall be binding upon the Parties and
their respective heirs, administrators, representatives, executors, successors
and assigns, and shall inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.

12.           Severability.  If any of the provisions in this Agreement are
determined to be invalid by a court, arbitrator, or government agency of
competent jurisdiction, it is agreed that such determination shall not effect
the enforceability of the other provisions herein.

13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

14.           Survival.  The representations, warranties and covenants of the
Parties hereto shall survive the execution of this Agreement and the payment of
the Settlement Consideration.

15.           Entire Agreement; Modification.  This Agreement constitutes the
entire understanding among the Parties and supersedes all prior or
contemporaneous written or oral statements, agreements, understandings and/or
negotiations regarding the subject matter herein.  This Agreement may not be
modified or amended in any way without the express written consent of the
Parties.

16.           Fees and Expenses.  Except as set forth in the registration rights
agreement, each Party shall bear its own fees and expenses in connection with
this Agreement.

17.           Governing Law.  This Agreement is to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the parties. In addition, each of the parties hereto (a)
irrevocably and unconditionally consents to submit itself to the jurisdiction of
the Court of Chancery of the State of Delaware in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that it will
not bring any action relating to this Agreement or the transactions contemplated
by this Agreement in any court other than the Court of Chancery of the State of
Delaware, and each of the

6


--------------------------------------------------------------------------------


parties irrevocably waives the right to trial by jury, (d) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action on the Court of Chancery of the State of Delaware,
and (e) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepaid, to the address
at which such party is to receive notice.

18.           Notices.  All notices, requests, Claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (i) upon personal delivery, (ii) one (1) Business Day after being sent via
a nationally recognized overnight courier service if overnight courier service
is requested or (ii) upon receipt of electronic or other confirmation of
transmission if sent via facsimile, or (iii) immediately if sent via email in
each case at the addresses, fax numbers or email addresses (or at such other
address, fax number or email address for a party as shall be specified by like
notice) set forth below:

If to Parent, to:

 

 

 

Crdentia Corp.

 

5001 LBJ Freeway, Suite 850

 

Dallas, Texas 75244

 

Attention:

Chief Executive Officer

 

Facsimile:

972-392-2722

 

Email:

jkaiser@crdentia.com

 

 

 

with copies to:

 

 

 

Morrison & Foerster LLP

 

12531 High Bluff Drive, Suite 100

 

San Diego, California 92130

 

Attention:

Steven G. Rowles, Esq.

 

Facsimile:

858-523-2810

 

Email:

srowles@mofo.com

 

 

 

 

If to the Company, to:

 

 

 

iVOW, Inc.

 

11455 El Camino Real, Suite 140

 

San Diego, California 92130

 

Attention:

Richard Gomberg

 

Facsimile:

858-674-6921

 

Email:

rgomberg@ivow.com

7


--------------------------------------------------------------------------------


 

with copies to:

 

Heller Ehrman LLP

 

4350 La Jolla Village Drive, 7th Floor

 

San Diego, California 92122

 

Attention: Michael Kagnoff, Esq.

 

Facsimile:

858-587-5929

 

Email:

michael.kagnoff@hellerehrman.com

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

CRDENTIA PARTIES

 

 

 

CRDENTIA CORP.

 

 

 

 

 

By

/s/ John Kaiser

 

 

Name:

John Kaiser

 

Title:

CEO

 

 

 

 

 

 

 

MEDCAP PARTNERS L.P.

 

 

 

 

 

By

/s/ C. Fred Toney

 

 

Name:

C. Fred Toney

 

Title:

Managing Member

 

 

 

 

 

 

 

MEDCAP MASTER FUND, L.P.

 

 

 

 

 

By

/s/ C. Fred Toney

 

 

Name:

C. Fred Toney

 

Title:

Managing Member

 

 

 

 

 

 

 

By

/s/ C. Fred Toney

 

 

Name:

C. Fred Toney

 

 

 

 

 

 

 

By

/s/ James TerBeest

 

 

Name:

James TerBeest

 

[COUNTERPART SIGNATURE PAGE TO CRDENTIA/IVOW SETTLEMENT AGREEMENT]

9


--------------------------------------------------------------------------------


 

By

/s/ Thomas F. Herman

 

 

Name:

Thomas F. Herman

 

 

 

 

 

 

 

By

/s/ Robert J. Kenneth

 

 

Name:

Robert J. Kenneth

 

 

 

 

 

 

 

By

/s/ William J. Nydam

 

 

Name:

William J. Nydam

 

 

 

 

 

 

 

By

/s/ John Kaiser

 

 

Name:

John Kaiser

 

[COUNTERPART SIGNATURE PAGE TO CRDENTIA/IVOW SETTLEMENT AGREEMENT]

10


--------------------------------------------------------------------------------


 

 

iVOW PARTIES

 

 

 

 

 

iVOW, INC.

 

 

 

 

 

 

 

By

/s/ John R. Lyon

 

 

 

John R. Lyon

 

 

Chairman of the Board, Acting CEO

 

 

 

 

 

 

 

By

/s/ Richard M. Gomberg

 

 

 

Richard M. Gomberg

 

 

Vice President, CFO

 

 

 

 

 

 

 

By

/s/ George B. DeHuff

 

 

 

George B. DeHuff

 

 

Board of Director

 

 

 

 

 

 

 

By

/s/ Scott R. Pancoast

 

 

 

Scott R. Pancoast

 

 

Board of Director

 

 

 

 

 

 

 

By

/s/ William K. Dugdale

 

 

 

William K. Dugdale

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ C. Glen Dugdale

 

 

 

C. Glen Dugdale

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ C. Glen Dugdale

 

 

 

C. Glen Dugdale Trust MB Dugdale
Marital Trust UA 07/19/03

 

 

Shareholder

 

[COUNTERPART SIGNATURE PAGE TO CRDENTIA/IVOW SETTLEMENT AGREEMENT]

11


--------------------------------------------------------------------------------


 

By

/s/ William K. Dugdale

 

 

 

Dugdale Marital Trust FBO William
K. Dugdale

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ C. Glen Dugdale

 

 

 

C. Glen Dugdale + Joan Dugdale JT
Ten

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ Matthew J Yaahovian

 

 

 

Matthew J Yaahovian Tr C.G .& J.O.
Dugdale Charitable Remainder Trust
UA 01/17/96

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ C. Glen Dugdale

 

 

 

Beadenkopf/Dugdale Trust UA
2/10/56 FBO C. Glen Dugdale

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ C. Glen Dugdale

 

 

 

C. Glen Dugdale Tr
Beadenkopf/Dugdale Trust UA
02/10/56

 

 

Shareholder

 

 

 

 

 

 

 

By

/s/ William K, Dugdale

 

 

 

William K, Dugdale Tr
Beadenkopf/Dugdale Trust UA
02/10/56

 

 

Shareholder

 

[COUNTERPART SIGNATURE PAGE TO CRDENTIA/IVOW SETTLEMENT AGREEMENT]

12


--------------------------------------------------------------------------------


 

By

/s/ C. Glen Dugdale

 

 

 

C. Glen Dugdale Tr Martha B
Dugdale Generation Skipping Trust
UA 03/25/91

 

 

Shareholder

 

[COUNTERPART SIGNATURE PAGE TO CRDENTIA/IVOW SETTLEMENT AGREEMENT]

13


--------------------------------------------------------------------------------


EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

A-1


--------------------------------------------------------------------------------